Citation Nr: 0529691	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right foot drop, 
claimed as secondary to service connected low back disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This case was previously remanded by the Board in September 
2001 and August 2004 for further development.  The veteran 
testified before the undersigned at a videoconference Board 
hearing in October 2004.  The transcript is associated with 
the claims folder.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence showing that the veteran's 
right foot drop is proximately due to or the result of his 
service-connected back disorder.

3.  The veteran is presumed to have been exposed to 
herbicides.

4.  Acute or subacute peripheral neuropathy is not shown 
within one year after the veteran's last exposure to 
herbicides.  

5.  There is no competent evidence of a current diagnosis of 
peripheral neuropathy.

CONCLUSIONS OF LAW

1.  Service connection for right foot drop is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).

2.  Service connection for peripheral neuropathy is not 
established.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for disorders including acute and 
subacute peripheral neuropathy, if manifest to a compensable 
degree within one year after the last date of herbicide 
exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  For 
purposes of the presumption, "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. 
§ 3.309(e), Note 2.  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.	Right Foot Drop

In this case, medical evidence shows a current diagnosis of 
right foot drop.  The veteran is currently service connected 
for mechanical low back pain with radiculopathy, status post 
left L5-S1 microdisectormy and has been assigned a 
40 percent disability rating for this disorder.  The veteran 
contends that he developed right foot drop after undergoing 
surgery on his service-connected low back in January 1996.       

The veteran was afforded a VA examination in June 1999.  The 
report shows a history of surgery on the back in 1996 with 
subsequent left foot drop.  The diagnosis was post diskectomy 
lumbosacral and cervical degenerative joint disease with 
bilateral foot drop, confirmed by X-ray.  The examiner opined 
that the veteran's right foot drop was probably secondary to 
his service-connected back disorder.  

Resolving doubt in the veteran's favor, it appears that his 
right foot drop is proximately due to his service-connected 
low back disorder.  38 C.F.R. § 3.310(a).  Accordingly, the 
Board finds that the evidence supports service connection for 
right foot drop.  38 U.S.C.A. § 5107(b).    

	2.  Peripheral Neuropathy

In this case, the Board finds that service connection for 
peripheral is not in order.  First, the Board acknowledges 
that the veteran alleges that he has peripheral neuropathy as 
a result of exposure to herbicides in service in Vietnam.  
However, as discussed above, the presumption of service 
connection for diseases associated with herbicide exposure 
applies in only specified circumstances.  In this case, there 
is no evidence of acute and subacute peripheral neuropathy, 
as defined by regulation, manifest within one year after 
exposure.  Therefore, the presumption is not for application.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.     

Second, the Board finds no competent evidence of a current 
diagnosis of peripheral neuropathy.  The veteran was afforded 
a VA examination in June 1998.  At that time, the veteran 
reported a history low back pain radiating down to his legs, 
resulting in numbness of his lower extremities.  The examiner 
reviewed a July 1991 electromyogram (EMG)/nerve conduction 
study and noted that this report showed normal nerve 
conduction studies bilaterally.  Based upon the veteran's 
current complaints the examiner recommended a repeat nerve 
conduction study to reevaluate the extent of peripheral 
neuropathy.  That study was performed in July 1998.  The May 
2000 VA examiner interpreted the July 1998 EMG/nerve 
conduction report and found that this report showed no 
definite electrophysiologic evidence of peripheral 
neuropathy.  While the EMG study suggested decreased 
amplitude of the right perineal nerves compatible with L5 or 
perineal neuropathy, the Board notes that the veteran has 
already been service connected for right foot drop above.  
There is no evidence of any additional peripheral neuropathy 
above and beyond the right and left foot drop which have 
already been service connected.  A current disability is 
required in order to establish service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
personal, lay opinion that he has peripheral neuropathy is 
not competent evidence of current disability.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107(b).    

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
November 2001 and June 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statements of the case (SSOCs) he was 
provided with specific information as to why his claims were 
being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOCs generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim. See id.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Such notice is 
impossible in the circumstances of this case, where the 
claims were adjudicated in October 1998, years prior to 
enactment of the VCAA.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2003.

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio, supra.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for right foot drop is 
granted.

Service connection for peripheral neuropathy is denied.


	                        
____________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


